03/17/2022
                  IN THE COURT OF APPEALS OF TENNESSEE
                              AT NASHVILLE
                            Assigned on Briefs February 16, 2022

       MICHAEL HALLIBURTON v. TENNESSEE BOARD OF PAROLE

                  Appeal from the Chancery Court for Davidson County
                    No. 20-844-IV    Russell T. Perkins, Chancellor


                                 No. M2020-01657-COA-R3-CV


This appeal concerns the Open Courts Clause of the Tennessee Constitution. Michael
Halliburton (“Halliburton”), an inmate, filed a petition for common law writ of certiorari
in the Chancery Court for Davidson County (“the Trial Court”) against the Tennessee
Board of Parole (“the Board”) seeking judicial review of his March 10, 2020 parole
proceedings before the Board. The Trial Court dismissed Halliburton’s petition. In so
doing, the Trial Court relied on Tenn. Code Ann. § 41-21-812, which provides that “on
notice of assessment of any fees, taxes, costs and expenses under this part, a clerk of a court
may not accept for filing another claim by the same inmate until prior fees, taxes, costs and
other expenses are paid in full.” This Court affirmed, holding in part that Halliburton
waived his issue of whether Tenn. Code Ann. § 41-21-812 violates the Open Courts Clause
in Article I, Section 17 of the Tennessee Constitution. However, the Tennessee Supreme
Court found that Halliburton sufficiently raised the issue in his answer to the Board’s
motion to dismiss. Our Supreme Court granted Halliburton’s application for permission to
appeal, and remanded for this Court to consider his Open Courts issue.1 We hold, inter
alia, that Tenn. Code Ann. § 41-21-812 places a constitutionally permissible limitation on
the right of inmates to file civil actions. The statute does not permanently bar inmates from
seeking redress; it simply requires they pay outstanding fees first. Therefore, we hold that
Tenn. Code Ann. § 41-21-812 does not violate the Open Courts Clause. We affirm.

    Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Affirmed;
                                     Case Remanded

D. MICHAEL SWINEY, C.J., delivered the opinion of the court, in which FRANK G.
CLEMENT, JR., P.J., M.S., and ARNOLD B. GOLDIN, J., joined.

Michael Cory Halliburton, Hartsville, Tennessee, Pro Se.
1
  Per November 2021 order, the judges who served on the previous panel in this matter— J. Steven Stafford,
Presiding Judge of the Western Section; Judge Andy D. Bennett; and Judge Thomas R. Frierson, II—have
recused themselves on remand.
Herbert H. Slatery, III, Attorney General and Reporter, and Pamela S. Lorch, Senior
Assistant Attorney General, for the appellee, the Tennessee Board of Parole.

                                       OPINION

                                      Background

        This case returns to the Court of Appeals on remand from the Tennessee Supreme
Court. In our previous opinion entered in this case, the following background facts were
set out, as pertinent:

             Mr. Halliburton first became eligible for parole on March 13, 2018,
      but the Tennessee Board of Parole (“the Board”) denied parole after a
      hearing. In 2020, he became eligible for parole a second time. The Board
      again denied parole after a hearing on March 10, 2020. Mr. Halliburton
      appealed the second denial to the Board but was denied relief. Having
      exhausted his administrative remedies, Mr. Halliburton filed a petition for
      common law writ of certiorari in the Chancery Court for Davidson County
      on August 21, 2020, asserting that the Board violated his procedural due
      process rights in several ways. With his petition, he filed a motion and
      supporting affidavit requesting permission to proceed in forma pauperis.
      Additionally, he filed an affidavit pursuant to the requirements of Tenn. Code
      Ann. § 41-21-805, setting forth all of the previous lawsuits he had filed.

             On October 22, 2020, the Board filed a motion to dismiss pursuant to
      Tenn. Code Ann. § 41-21-812, asserting that Mr. Halliburton’s petition
      should be dismissed because he had “outstanding costs from prior litigation.”
      Relying on a declaration from the deputy clerk for the Tennessee Supreme
      Court, the Board asserted that Mr. Halliburton owed $163.75 from a prior
      case against the Board of Professional Responsibility and $163.75 from a
      prior case against the Board of Judicial Conduct. The chancery court granted
      the motion to dismiss after concluding that Tenn. Code Ann. § 41-21-812
      prohibited Mr. Halliburton from filing the petition because he had a total of
      $327.50 in unpaid court costs. Mr. Halliburton timely appealed.

Halliburton v. Tenn. Bd. of Parole, No. M2020-01657-COA-R3-CV, 2021 WL 2827329,
at *1 (Tenn. Ct. App. July 7, 2021), R. 11 perm. app. granted Nov. 19, 2021 (“Halliburton
1”). In Halliburton 1, this Court held as follows: (1) that the trial court did not err in
dismissing Halliburton’s petition pursuant to Tenn. Code Ann. § 41-21-812 even though
Halliburton asserted his outstanding court costs were paid in full prior to the trial court
                                            -2-
entering its order of dismissal; (2) with respect to Halliburton’s argument that Tenn. Code
Ann. § 41-21-812 was unconstitutional as applied in his case, Halliburton was not denied
due process; and (3) that Halliburton waived, by failure to raise the issue below, his issue
of whether the trial court’s dismissal of his case pursuant to Tenn. Code Ann. § 41-21-812
violated his right of access to the courts under the Open Courts Clause in Article I, Section
17 of the Tennessee Constitution.

        In September 2021, Halliburton filed pursuant to Tenn. R. App. P. 11 an application
for permission to appeal to the Tennessee Supreme Court. In November 2021, the
Tennessee Supreme Court entered an order granting Halliburton’s application for
permission to appeal and remanding the case for the Court of Appeals to consider
Halliburton’s Open Courts argument. Our Supreme Court found that Halliburton had
sufficiently raised his Open Courts issue in his answer to the Board’s motion to dismiss.
The Tennessee Supreme Court instructed this Court as follows:

       [U]pon consideration of the application for permission to appeal of Mr.
       Halliburton and the record before us, the application is granted and the case
       is remanded to the Court of Appeals to consider Mr. Halliburton’s argument
       that Tennessee Code Annotated section 41-21-812 violates the open courts
       clause in article I, section 17 of the Tennessee Constitution.

In keeping with the Tennessee Supreme Court’s instructions, we proceed to consider
Halliburton’s Open Courts argument.

                                        Discussion

       When reviewing the constitutionality of a statute, we must indulge every
presumption and resolve every doubt in favor of the constitutionality of that statute. Vogel
v. Wells Fargo Guard Servs., 937 S.W.2d 856, 858 (Tenn. 1996); Petition of Burson, 909
S.W.2d 768, 775 (Tenn. 1995). Our Supreme Court has stated that when bringing a facial
challenge to the validity of a statute, “the challenger must establish that no set of
circumstances exists under which the statute, as written, would be valid.” Waters v. Farr,
291 S.W.3d 873, 882 (Tenn. 2009) (citations omitted). The constitutional provision at
issue is the Open Courts Clause found at Article I, Section 17 of the Tennessee
Constitution, which states:

       That all courts shall be open; and every man, for an injury done him in his
       lands, goods, person or reputation, shall have remedy by due course of law,
       and right and justice administered without sale, denial, or delay. Suits may
       be brought against the State in such manner and in such courts as the
       Legislature may by law direct.
                                             -3-
      Tenn. Code Ann. § 41-21-812, which Halliburton argues violates the Open Courts
Clause, provides:

          (a) Except as provided by subsection (b), on notice of assessment of any fees,
          taxes, costs and expenses under this part, a clerk of a court may not accept
          for filing another claim by the same inmate until prior fees, taxes, costs and
          other expenses are paid in full.

          (b) A court may allow an inmate who has not paid any costs or expenses
          assessed against the inmate to file a claim for injunctive relief seeking to
          enjoin an act or failure to act that creates a substantial threat of irreparable
          injury or serious physical harm to the inmate.

Tenn. Code Ann. § 41-21-812 (2019).

       In Clifton v. Carpenter, 775 F.3d 760, 767-68 (6th Cir. 2014), a habeas case
regarding the revocation of parole as opposed to the denial of parole, the United States
Court of Appeals for the Sixth Circuit found Tenn. Code Ann. § 41-21-812 unconstitutional
as applied. However, in Hughes v. Tenn. Bd. of Prob. & Parole, 514 S.W.3d 707 (Tenn.
2017), the Tennessee Supreme Court distinguished Clifton.2 Our Supreme Court stated:

                  The Sixth Circuit has recently addressed the constitutionality of
          section 41-21-812 in Clifton v. Carpenter, 775 F.3d 760, 762 (6th Cir. 2014),
          and concluded that the statute was unconstitutional as applied in that case.
          Id. at 768. In Clifton, the petitioner was a parolee whose parole was revoked
          by the parole board. Id. at 762. When the petitioner attempted to appeal this
          decision to the chancery court and the Tennessee Court of Appeals, the
          clerk’s offices refused to file the petition because he owed $1,449.15 in prior
          court costs. Id. Recognizing that the petitioner had a liberty interest at stake
          in the revocation of parole and asserting that “[a]ccess to the courts cannot
          be contingent on wealth,” the Sixth Circuit found section 41-21-812
          unconstitutional as applied. Id. at 767-68. While informative, Clifton is not
          determinative of the case at bar. As the court in Clifton recognized, the
          petitioner in that case had a liberty interest at stake in the revocation of his
          parole. However, in this case, petitioner was already imprisoned and was
          requesting early release. “There is a crucial distinction between being
          deprived of a liberty one has, as in parole, and being denied a conditional
          liberty that one desires.” Greenholtz v. Inmates of Neb. Penal & Corr.

2
    Justices Cornelia A. Clark and Sharon G. Lee filed separate dissenting opinions in Hughes.
                                                     -4-
       Complex, 442 U.S. 1, 9, 99 S.Ct. 2100, 60 L.Ed.2d 668 (1979). While the
       revocation of parole involves the removal of a liberty interest, “[t]here is no
       constitutional or inherent right of a convicted person to be conditionally
       released before the expiration of a valid sentence.” Id. at 7, 99 S.Ct. 2100.
       Therefore, because different interests are at stake in this case than in Clifton,
       we conclude that Clifton is not controlling and proceed with a comprehensive
       analysis of petitioner’s interests and rights pursuant to the United States and
       Tennessee Constitutions.

Hughes, 514 S.W.3d at 713 (footnote omitted). The Hughes Court then undertook an
analysis of Tenn. Code Ann. § 41-21-812 through the prism of due process and equal
protection principles. Id. at 714. With respect to the petitioner’s argument that prior
Tennessee Supreme Court decisions recognized a prisoner’s constitutional right to institute
and prosecute civil actions, the Hughes Court stated:

               We note that petitioner also cited to Whisnant v. Byrd, 525 S.W.2d
       152 (Tenn. 1975), and Logan v. Winstead, 23 S.W.3d 297, 302 (Tenn. 2000),
       to assert that this court has stated that prisoners have a constitutional right to
       institute and prosecute a civil action. However, in Whisnant, that court
       stated:

                      [A] prisoner has a constitutional right to institute and
              prosecute a civil action seeking redress for injury or damage to
              his person or property, or for the vindication of any other legal
              right; however, this is a qualified and restricted right.

                    We quote with approval the following language from
              Tabor v. Hardwick, 224 F.2d 526 (5th Cir. 1955):

                      (W)e think that the principle of the cases [relating to
              restraint of personal liberty] should not be extended to give
              them an absolute and unrestricted right to file any civil action
              they may desire. Otherwise, penitentiary wardens and the
              courts might be swamped with an endless number of
              unnecessary and even spurious lawsuits filed by inmates in
              remote jurisdictions in the hope of obtaining leave to appear at
              the hearing of any such case, with the consequent disruption of
              prison routine and concomitant hazard of escape from custody.
              As a matter of necessity, however regrettable the rule may be,
              it is well settled that, “Lawful incarceration brings about the
              necessary withdrawal or limitation of many privileges and
                                              -5-
                   rights, a retraction justified by the considerations underlying
                   our penal system.” Price v. Johnston, 334 U.S. 266, 285, 68
                   S.Ct. 1049, 1060, 92 L.Ed. 1356. 224 F.2d at 529.

          Whisnant, 525 S.W.2d at 153 (emphasis added). Logan further limited
          Whisnant by holding that while prisoners have a constitutional right to
          initiate and prosecute civil actions, “they do not retain an absolute right to
          have civil litigation held in abeyance until they are released from custody,
          nor do they retain an absolute right to be present at each stage of the
          proceedings.” Logan, 23 S.W.3d at 302. Similarly, while we agree that
          petitioner has a constitutional right to initiate a civil proceeding, this is a
          qualified and limited right, which does not allow petitioner to file any civil
          action he desires irrespective of financial obligations and outstanding fees.

Hughes, 514 S.W.3d at 714 n.9.

      The Hughes Court, applying rational basis review, determined that Tenn. Code Ann.
§ 41-21-812 does not offend principles of equal protection. 3 Id. at 723. The Hughes Court
concluded:

          In this case, petitioner had a hearing before the Tennessee Board of Probation
          and Parole that was not contingent upon his ability to pay any filing fees and
          also had the ability to appeal the board’s decision within their internal
          system. He took advantage of the board’s appellate process, and his appeal
          was denied by letter because the board stated, “Upon reviewing the board file
          and audio recording of the hearing, your allegations of misconduct and
          significant procedural error(s) by the Hearings Official were not


3
    The rational basis test was discussed thusly:

          When applying the rational basis test, we have observed that state legislatures have the
          initial discretion to determine what is “different” and what is “the same” and that they are
          given considerable latitude in making those determinations. See [State v.] Robinson, 29
          S.W.3d at [476,] 480 [(Tenn. 2000)] (citing Tenn. Small Sch. Sys. [v. McWherter], 851
          S.W.2d [139] at 153 [(Tenn. 1993)]). Our inquiry into legislative choice usually is limited
          to whether the challenged classifications have a reasonable relationship to a legitimate state
          interest. See id. We have held that under the rational basis test, a statute may discriminate
          in favor of a certain class, as long as the discrimination is founded upon a reasonable
          distinction or difference in state policy. See Castlewood, Inc. v. Anderson County, 969
          S.W.2d 908, 910 (Tenn. 1998).

Hughes, 514 S.W.3d at 720 (quoting Gallaher v. Elam, 104 S.W.3d 455, 461 (Tenn. 2003)).
                                                       -6-
       substantiated.” Therefore, under the facts of this case, petitioner was not
       denied due process.

Hughes, 514 S.W.3d at 723-24. However, the Hughes Court declined to address the
petitioner’s argument concerning the Open Courts Clause of the Tennessee Constitution
because he failed to raise the issue in his pro se application for permission to appeal. Id. at
724.

       In Fowler v. Morristown-Hamblen Hosp. Assoc., No. E2018-00782-COA-R3-CV,
2019 WL 2571081 (Tenn. Ct. App. June 24, 2019), no appl. perm. appeal filed, a case
featuring an as-applied challenge to the constitutionality of Tenn. Code Ann. § 1-3-119,
this Court discussed the Open Courts Clause of the Tennessee Constitution. The appellants
in Fowler asserted an implied private right of action under Tenn. Code Ann. § 68-11-262;
for their part, the appellees in Fowler asserted Tenn. Code Ann. § 1-3-119—which
precludes certain private rights of action—as a defense. Id. at *1-2. The appellants argued
that Tenn. Code Ann. § 1-3-119 violated the Open Courts Clause of the Tennessee
Constitution. Id. at *2. In addressing the appellants’ argument, this Court reviewed
Tennessee Open Courts jurisprudence as follows:

               Our Supreme Court has addressed the Open Courts Clause on
       numerous occasions. In Scott v. Nashville Bridge Co., 143 Tenn. 86, 223
       S.W. 844 (1919), the Court stated that the “provision of section 17 of article
       1 of our State Constitution is a mandate to the judiciary, and was not intended
       as a limitation of the legislative branch of the government.” 143 Tenn. at 117.
       Additionally, the Court in Harrison v. Schrader, 569 S.W.2d 822 (Tenn.
       1978) further elaborated on this issue and stated that “[t]he constitutional
       guaranty providing for open courts and insuring a remedy for injuries does
       not guaranty a remedy for every species of injury, but applies only to such
       injuries as constitute violations of established law of which the courts can
       properly take cognizance.” 549 S.W.2d at 827 (citing Barnes v. Kyle, 202
       Tenn. 529, 535-536, 306 S.W.2d 1, 4 (1957) (internal quotations omitted));
       See also Harmon v. Angus R. Jessup Assocs., Inc., 619 S.W.2d 522, 524
       (Tenn. 1981) (upholding the constitutionality of Tenn. Code Ann. §§ 28-3-
       201 through 205 and reiterating its analysis in Harrison), Jones v. Five Star
       Eng’g, Inc., 717 S.W.2d 882, 882-8[3] (Tenn. 1986) (reaffirming its analysis
       in both Harrison and Harmon).

               In general, the General Assembly of Tennessee has broad powers to
       alter, amend, and abolish statutory and common law rights. See, e.g., Mills
       v. Wong, 155 S.W.3d 916, 922-23 (Tenn. Ct. App. 2005); see also Nichols v.
       Benco Plastics, Inc., 225 Tenn. 334, 469 S.W.2d 135 (1971). Additionally,
                                              -7-
        the legislature has the broad authority to determine which rights are personal
        in nature and enforceable through a private cause of action. See generally
        Smith v. Pratt, No. M2008-01540-COA-R9-CV, 2009 WL 1086953 at *5-6
        (Tenn. Ct. App. Apr. 22, 2009), Brumit v. Summar, No. 01A01-9703-CV-
        00109, 1997 WL 764496 at *2 (Tenn. Ct. App. Dec. 12, 1997).

Fowler, 2019 WL 2571081, at *4. In Fowler, we “maintain[ed] that the Open Courts
Clause is a mandate solely to the judiciary to provide remedies to properly recognized
causes of actions.” Id. at *5. Ultimately, we concluded that the trial court correctly held
that Tenn. Code Ann. § 1-3-119 was not unconstitutional. Id.4

       Tennessee is not the only state with an open courts clause in its constitution. For
example, in Smith v. Wrigley, 925 N.E.2d 747 (Ind. Ct. App. 2010), the Court of Appeals
of Indiana addressed whether a statute requiring an inmate to pay filing fees violated
Article 1, Sections 12 and 23 of the Indiana Constitution.5 Concluding that the law at issue
passed constitutional muster for open courts purposes, the Indiana Court of Appeals held,
as relevant:

               In addressing Smith’s claim, we note that the General Assembly
        enacted Indiana Code Section 34-10-1-3 in 2009, after the Indiana Supreme
        Court struck down its predecessor as an unconstitutional violation of the
        Open Courts Clause. Higgason v. Ind. Dep’t of Correction, 883 N.E.2d 814,
        815-16 (Ind. 2008). The predecessor statute,6 known as the “Three Strikes
        Law,” was deemed to sweep so broadly as to operate as “an indiscriminate
        statutory ban, not merely a condition to access to the courts.” Smith v. Ind.

4
  In Fowler, we observed that the appellants relied in part on a law review article authored by former Justice
William C. Koch, Jr.— Reopening Tennessee’s Open Courts Clause: A Historical Reconsideration of
Article I, Section 17 of the Tennessee Constitution, 27 U. Mem. L. Rev. 333 (1997). In the article, which
explores the Open Courts Clause from its early articulation in Magna Carta up through the 20th century,
Justice Koch advocated a more robust interpretation of the Open Courts Clause of the Tennessee
Constitution than that prevailing in our state’s modern jurisprudence on the subject.
5
   Article 1, Section 12 of the Indiana Constitution provides: “All courts shall be open; and every person,
for injury done to him in his person, property, or reputation, shall have remedy by due course of law. Justice
shall be administered freely, and without purchase; completely, and without denial; speedily, and without
delay.”
6
  The Three Strikes Law provided:

        If an offender has filed at least three (3) civil actions in which a state court has dismissed
        the action or a claim under IC 34-58-1-2, the offender may not file a new complaint or
        petition unless a court determines that the offender is in immediate danger of serious bodily
        injury (as defined in IC 35-41-1-25).

Ind. Code § 34-58-2-1 (2004).
                                                     -8-
       Dep’t of Correction, 883 N.E.2d 802, 809 (Ind. 2008). In Smith, the court
       specifically noted that the Open Courts Clause does not prevent the
       legislature from imposing conditions on the pursuit of a claim in court. Id.
       at 808. For example, “the legislature can ... impose filing fees as conditions
       to be met before judicial relief is available.” Id. The Smith court also
       referenced Section 101(a) of the Federal Prison Litigation Reform Act of
       1995 (“PLRA”). 28 U.S.C. § 1915(g) (2000). Federal courts have upheld
       the PLRA provision denying a frequent filer inmate the ability to file in forma
       pauperis, finding that it does “not deprive inmates of adequate, effective, and
       meaningful access to the courts ... because it does not prevent inmates from
       pursuing claims but merely requires that they pay the filing fee.” Smith, 883
       N.E.2d at 809 (citation and internal quotation marks omitted); see also Smith
       v. Wrigley, 908 N.E.2d 354, 360 (Ind. Ct. App. 2009) (noting our supreme
       court’s recognition of federal court decisions upholding constitutionality of
       PLRA provision requiring filing fee).

               Here, Smith points out that his prison account balance is at zero and
       that he owes the federal courts approximately $1500.00 in costs related to his
       federal court causes of action. Thus, he contends that, because he has no
       money to pay filing fees, he has no access to our courts. In his brief, he
       asserts that prison officials refuse to give him jobs that could help put money
       in his account; however, this assertion lacks evidentiary support. Appellant’s
       Br. at 2. To the extent he relies on his debt to the federal courts as support
       for his argument, we note that such debt is self-imposed and that the filing
       fee is not intended as a complete barrier to court access, and thus passes
       constitutional muster.

Smith, 925 N.E.2d at 749-50 (Footnote in original but renumbered).

        In his brief, Halliburton makes a number of arguments in support of his contention
that Tenn. Code Ann. § 41-21-812 is unconstitutional, to wit: that access to the courts is a
fundamental right notwithstanding the Hughes case and its denial should be reviewed under
strict scrutiny; that the statute cannot survive either strict scrutiny or rational basis review;
that the statute’s notice requirement cannot be fulfilled as written; and that operation of the
statute obstructs access to the courts. He also raises Tenn. Const. Art. XI, § 2, which
provides: “Nothing contained in this Constitution shall impair the validity of any debts or
contracts, or affect any rights of property or any suits, actions, rights of action or other
proceedings in Courts of Justice.” Halliburton concludes by stating that “TCA § 41-21-
812(a) is not simply a problem of interpretation or misapplication—the statute is an affront
to the Tennessee Constitution and a gross injustice to petitioners with meritorious cases.”
In response, the Board argues that Hughes controls and is dispositive of the matter. The
                                               -9-
Board cites the following language from Hughes concluding that Tenn. Code Ann. § 41-
21-812 passes rational basis review:

        The Tennessee court system incurs operating costs when enabling indigent
        inmate litigation. The state has a legitimate interest in reducing these costs
        and in reducing the amount of meritless inmate litigation….[S]ection 41-21-
        812 is rationally related to the state’s interest. The constitutional requirement
        of rationality is satisfied, and Tennessee Code Annotated section 41-21-812
        does not offend principles of equal protection.

Hughes, 514 S.W.3d at 723. The Board is correct that we are bound by the Hughes
decision. However, in Hughes, the Tennessee Supreme Court found that the petitioner
waived his Open Courts Clause argument, so that issue went unaddressed on its merits.

       The Tennessee Supreme Court has recognized a legitimate state interest in reducing
frivolous lawsuits filed by inmates and held that Tenn. Code Ann. § 41-21-812 is rationally
related to that interest. Hughes, 514 S.W.3d at 723. Halliburton points out, correctly, that
Tenn. Code Ann. § 41-21-812 does not distinguish between meritorious lawsuits and
frivolous ones. Indeed, one implication of Tenn. Code Ann. § 41-21-812 is a scenario
whereby an inmate is unable to file a meritorious lawsuit because his or her outstanding
fees are not paid in full.7 Nevertheless, our Supreme Court in Hughes explained that
“‘[l]awful incarceration brings about the necessary withdrawal or limitation of many
privileges and rights, a retraction justified by the considerations underlying our penal
system.’” 514 S.W.3d at 714 n.9 (quoting Whisnant v. Byrd, 525 S.W.2d 152, 153 (Tenn.
1975)). Our Supreme Court stated further that while the petitioner, a prisoner, had “a
constitutional right to initiate a civil proceeding,” this was a “qualified and limited right,
which does not allow petitioner to file any civil action he desires irrespective of financial
obligations and outstanding fees.” Hughes, 514 S.W.3d at 714 n.9. While the Tennessee
Supreme Court made this statement in the context of its due process and equal protection
analysis, it has equal application to our analysis under the Open Courts Clause. To the
extent Halliburton argues there is no legitimate distinction to be drawn between a lawfully
incarcerated litigant and a non-incarcerated litigant for purposes of the right to file civil
actions, his argument is contrary to our Supreme Court’s position articulated in Hughes.
With respect to our duty to abide by higher court precedents, we have stated:

        [I]ntermediate courts are not free to depart from the Tennessee Supreme
        Court’s unequivocal holdings. “The Court of Appeals has no authority to
        overrule or modify Supreme Court’s opinions.” Bloodworth v. Stuart, 221
7
  An exception exists, however, under Tenn. Code Ann. § 41-21-812(b) for inmates filing for injunctive
relief seeking to enjoin an act or failure to act creating a substantial threat of irreparable injury or serious
physical harm to the inmate.
                                                     -10-
       Tenn. 567, 572, 428 S.W.2d 786, 789 (Tenn. 1968) (citing City of Memphis
       v. Overton, 54 Tenn.App., 419, 392 S.W.2d 86 (Tenn. 1964)); Barger v.
       Brock, 535 S.W.2d 337, 341 (Tenn. 1976). As such, “[o]nce the Tennessee
       Supreme Court has addressed an issue, its decision regarding that issue is
       binding on the lower courts.” Morris v. Grusin, No. W2009-00033-COA-
       R3-CV, 2009 WL 4931324, at *4 (Tenn. Ct. App. Dec. 22, 2009) (quoting
       Davis v. Davis, No. M2003-02312-COA-R3-CV, 2004 WL 2296507, at *6
       (Tenn. Ct. App. Oct. 12, 2004)); see also Thompson v. State, 958 S.W.2d
       156, 173 (Tenn. Crim. App. 1997) (“[I]t is a controlling principle that inferior
       courts must abide the orders, decrees and precedents of higher courts. The
       slightest deviation from this rigid rule would disrupt and destroy the sanctity
       of the judicial process.”) (quoting State v. Irick, 906 S.W.2d 440, 443 (Tenn.
       1995)); Levitan v. Banniza, 34 Tenn.App. 176, 185, 236 S.W.2d 90, 95
       (Tenn. Ct. App. 1950) (“This court is bound by the decisions of the Supreme
       Court.”)

O’Dneal v. Baptist Mem’l Hosp.-Tipton, 556 S.W.3d 759, 772-73 (Tenn. Ct. App. 2018).

        Notwithstanding the foregoing regarding the limitations and qualifications on the
right of prisoners to file civil actions, we are mindful that the Open Courts Clause states,
seemingly unequivocally, that “all courts shall be open….” Tenn. Const. Art. I, § 17.
However, Tenn. Code Ann. § 41-21-812 does not create a permanent barrier to inmates
filing civil actions. An inmate can pay his or her outstanding fees and proceed with filing
a lawsuit. If the inmate has no outstanding fees to begin with, the statute presents no hurdle.
The courts remain open to inmates wishing to file civil actions, subject to a constitutionally
permissible limitation in the form of a statutory requirement that inmates pay their
outstanding fees in full. We, therefore, hold that Tenn. Code Ann. § 41-21-812 does not
violate the Open Courts Clause of Article I, Section 17 of the Tennessee Constitution. We
affirm the Trial Court.

                                         Conclusion

      The judgment of the Trial Court is affirmed, and this cause is remanded to the Trial
Court for collection of the costs below. The costs on appeal are assessed against the
Appellant, Michael Cory Halliburton, and his surety, if any.


                                           ____________________________________
                                           D. MICHAEL SWINEY, CHIEF JUDGE



                                             -11-